                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                             MILWAUKEE DIVISION

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

                Plaintiff,                    CASE NO. 17-cv-969

       v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

                Defendant.


    JOINT MOTION FOR PRELIMINARY APPROVAL OF AMENDED CLASS
               AND COLLECTIVE ACTION SETTLEMENT


       Plaintiff Peter Luebke (“Luebke”), individually and on behalf of the potential

Opt-In Plaintiffs and the putative Class Members, by and through his attorneys,

Hawks Quindel, S.C., by Larry Johnson, Summer Murshid, and Tim Maynard, and

Defendant Wisconsni Electric Power Company d/b/a We Energies ("We Energies"),

by its attorneys, Sean Scullen and Steven Kruzel of Quarles & Brady LLP, submit

this Joint Motion for Preliminary Approval of Amended Class and Collective Action

Settlement. Luebke and We Energies (“the Parties”), through mediation on

September 27, 2018, and subsequent negotiations, reached a settlement in this case

on October 15, 2018, on a class-wide basis. In connection with this settlement, the

Parties filed for Preliminary Approval of the original Settlement Agreement on

November 2, 2018, along with a proposed allocation, a proposed class Notice, a Joint




QB\55423030.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 1 of 5 Document 68
Stipulation to Certify a Class and a Stipulated Entry of Judgment. (ECF Nos. 60-

64.) On November 7, 2018, the Court granted preliminary approval of the Parties'

Settlement Agreement, authorized the sending of the Notice and set a fairness

hearing for February 12, 2019. (ECF No. 66.) The Parties now submit the Amended

Settlement Agreement for approval and respectfully state as follows in support of

that request:

       1.       After the Court entered the Order on Preliminary Approval, during the

Notice period, Class Counsel was contacted by class members and potential class

members who had questions about the settlement.

       2.       In response to questions raised during those dicussions with class

members and potential class members, Class Counsel contacted Defendant's

Counsel and worked collaboratively to determine that were was an inadvertently

ommitted subset of job codes and temporary assignments/position step-ups, and

therefore individuals, for which time and payroll data had been either missing or

incomplete in Defendant's production.

       3.       The error was inadvertent and Defendant immediately agreed to

remedy the situation.

       4.       Defendant produced the time and payroll data that had been

incomplete or missing for thirty-nine individuals who fell within the Classes'

definitions on December 14, 2018.

       5.       Class Counsel was able to analyze the data and determine that twenty-

seven of the thirty-nine individuals for whom data was produced had damages




QB\55423030.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 2 of 5 Document 68
within the statutory period. Of those twenty-seven, six individuals were included in

the original allocation, but were entitled to additional funds based on the additional

time and payroll data. The Parties agreed to use the Contingency and Ongoing Cost

Fund to provide the $12,416.74 to those six individuals as that was what the Parties

intended in establishing that Fund.

       6.       There were twenty-one individuals who had not been included in the

Parties original allocation as no time or payroll data had been produced. Defendant

has agreed to increase the Settlement Fund by $36,231.10 to compensate those

twenty-one individuals for their alleged damages.

       7.       The use of the Contingency and Ongoing Cost Fund, and the

Additional Settlement Fund, as defined in Section III.B.6 of the Amended

Settlement Agreement, means that the allocations for unaffected class members

will not be altered or compromised in anyway. Given this, the Parties submit that

Notice need only be sent to those individuals whose data was incomplete or missing

in order to effectuate valid, due, and sufficient notice.

       8.       In light of the above, the Parties now jointly request that the Court

enter an Order which does the following:

                   a) Preliminarily approve the Amended Settlement Agreement

                      attached as Exhibit 1 (ECF No. 68-1) to this Motion as fair,

                      reasonable, and adequate;




QB\55423030.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 3 of 5 Document 68
                b) Modify the definition of the FED.R.CIV.P. 23 Classes to conform

                   with the Class Definitions descrbied in Section IV.B of the

                   Amended Settlement Agreement;

                c) Approve the Notices of Class Action Settlement in the forms of

                   Exhibit E and F to the Amended Settlement Agreement (ECF

                   Nos. 68-2 and 68-3) for distribution to the twenty-seven

                   members of the Rule 23 Classes identified by the Parties on

                   Exhibit A and approving that the provision of the Notices of

                   Class Action Settlement, in the form of Exhibit E and F, by mail

                   constitutes valid, due, and sufficient notice to affected Rule 23

                   Classes' Members;

                d) Order that Class Counsel shall mail the Notices of Class Action

                   Settlement, in the form of Exhibits E and F, to the affected

                   Class Members within ten (10) days of the Court’s Order

                   Preliminarily Approving the Amended Settlement Agreement;

                e) Order that any of the affected Rule 23 Classes' members who

                   wish to exclude him/herself from the Parties’ Settlement of

                   Wisconsin State and/or local law claims as defined in the

                   Agreement must exclude himself/herself per the instructions set

                   forth in the Notice within thirty (30) days of the mailing of the

                   Notice;




QB\55423030.1
        Case 2:17-cv-00969-WED Filed 12/26/18 Page 4 of 5 Document 68
                     f) Order that any of the affected Rule 23 Classes' members who do

                        not exclude him/herself shall be bound by the Court’s Order

                        Finally Approving the Settlement;

                     g) Order that any of the Rule 23 Classes' members who wish to

                        object in any way to the proposed Settlement Agreement must

                        file and serve such written objections per the instructions set

                        forth in the Notice no later than thirty (30) days after the

                        mailing of the Notice, together with copies of all papers in

                        support of his or her position;

         9.       The Parties submit that the other matters addressed in the Court's

  Order Preliminarily Approving the Settlement Agreement (ECF No. 66) remain

  unchanged.

         Dated this 26th day of December, 2018.

Respectfully submitted,                           Respectfully Submitted,

 s/ Sean M. Scullen                                 s/ Summer H. Murshid
Sean M. Scullen, SBN 1034221                      Summer H. Murshid, SBN 1075404
sean.scullen@quarles.com                          smurshid@hq-law.com
Steven M. Kruzel, SBN 1086539                     Larry A. Johnson, SBN 1056619
steven.kruzel@quarles.com                         ljohnson@hq-law.com
                                                  Timothy P. Maynard, SBN 1080953
                                                  tmaynard@hq-law.com

Quarles & Brady LLP                               Hawks Quindel, S.C.
411 East Wisconsin Avenue                         222 E Erie Street
Suite 2350                                        Suite 210
Milwaukee, WI 53202-4426                          P.O. Box 442
(414) 277-5000 (office)                           Milwaukee, WI 53202
(414) 271-3552 (facsimile)                        (414) 271-8650 (office)
                                                  (414) 271-8442 (facsimile)

Attorneys for Defendant                           Attorneys for Plaintiffs




  QB\55423030.1
          Case 2:17-cv-00969-WED Filed 12/26/18 Page 5 of 5 Document 68
